HAZED, District Judge.
The authorities indicate that the plaintiff has a right to maintain this action without allegation of special damages. The context of the published article, read in its entirety, charges the commission of a crime and imputes wrongdoing in its trade, and is calculated to injuriously affect the commercial relations of the plaintiff. Assuming the truth of the latter statement, the cases seem to hold that a corporation may recover for pecuniary loss as a result of a libelous publication precisely as an individual could in a like situation.
The demurrer is overruled, with costs. Defendant may answer within twenty days.